


115 HRES 1009 EH: Expressing the sense of the House of Representatives that the lack of timely and predictable funding unnecessarily undermines the mission of the United States Special Operations Command and jeopardizes the security of the United States.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1009
In the House of Representatives, U. S.,

July 25, 2018

RESOLUTION
Expressing the sense of the House of Representatives that the lack of timely and predictable funding unnecessarily undermines the mission of the United States Special Operations Command and jeopardizes the security of the United States.

 
Whereas the ability of the United States Special Operations Command to successfully conduct operations relies on adequate resourcing; Whereas Special Operations Forces must prepare for a wide array of missions to support and defend the United States in various capacities around the world; 
Whereas the training and development of Special Operations Forces takes multiple years and cannot be created overnight; Whereas the success of the United States Special Operations Command requires close coordination between each branch of the Armed Forces; 
Whereas training shortfalls have been identified as posing an unnecessary risk to Special Forces soldiers; Whereas the lack of full, on-time funding undermines the ability of the United States Special Operations Command to work by, with, and through our partner nations; 
Whereas the smaller operating footprint of Special Operations Forces poses unique operational needs not found in conventional forces; Whereas the deployment cycle of Special Operations Forces requires additional attention and resources be provided for family and support programs before, during, and after deployments; and 
Whereas the United States Special Operations Command must maintain a constant level of readiness that is significantly undermined by budget uncertainty: Now, therefore, be it  That the House of Representatives— 
(1)finds that not providing the Department of Defense with stable, predictable, and on-time funding unnecessarily jeopardizes the safety and security of the United States; (2)expresses a sense of gratitude for the incredible sacrifices made by both Special Operators and their families; and 
(3)commits to meeting the needs of the United States Special Operations Command as part of its efforts to restore military readiness.  Karen L. Haas,Clerk. 